Exhibit 10.1

$250,000,000

HORNBECK OFFSHORE SERVICES, INC.

8% Senior Notes due 2017

Purchase Agreement

August 12, 2009

J.P. Morgan Securities Inc.

As Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o J.P. Morgan Securities Inc.

270 Park Avenue

New York, New York 10017

Ladies and Gentlemen:

Hornbeck Offshore Services, Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to the several initial purchasers listed in Schedule
1 hereto (the “Initial Purchasers”), for whom you are acting as representative
(the “Representative”), $250,000,000 principal amount of its 8% Senior Notes due
2017 (the “Securities”). The Securities will be issued pursuant to an Indenture
to be dated as of August 17, 2009 (the “Indenture”) among the Company, the
guarantors listed in Schedule 2 hereto (the “Guarantors”) and Wells Fargo Bank,
National Association, as trustee (the “Trustee”), and will be guaranteed on an
unsecured senior basis by each of the Guarantors (the “Guarantees”).

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company and the Guarantors have prepared a
preliminary offering memorandum dated August 12, 2009 (the “Preliminary Offering
Memorandum”) and will prepare an offering memorandum dated the date hereof (the
“Offering Memorandum”) setting forth information concerning the Company and the
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this Agreement. The Company hereby confirms
that it has authorized the use of the Preliminary Offering Memorandum, the other
Time of Sale Information (as defined below) and the Offering Memorandum in
connection with the offering and resale of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement. Capitalized terms used
but not defined herein shall have the meanings



--------------------------------------------------------------------------------

given to such terms in the Preliminary Offering Memorandum. References herein to
the Preliminary Offering Memorandum, the Time of Sale Information and the
Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the following information shall have been prepared (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) and substantially in
the form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which the Company and the Guarantors will agree to file one or more
registration statements with the Securities and Exchange Commission (the
“Commission”) providing for the registration under the Securities Act of the
issuance or resale of the Securities or the Exchange Securities referred to (and
as defined) in the Registration Rights Agreement.

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and resale of the Securities, as follows:

1. Purchase and Resale of the Securities. (a) The Company agrees to issue and
sell the Securities to the several Initial Purchasers as provided in this
Agreement, and each Initial Purchaser, on the basis of the representations,
warranties and agreements set forth herein and subject to the conditions set
forth herein, agrees, severally and not jointly, to purchase from the Company
the respective principal amount of Securities set forth opposite such Initial
Purchaser’s name in Schedule 1 hereto at a price equal to 95.123% of the
principal amount thereof plus accrued interest, if any, from August 17, 2009 to
the Closing Date. The Company will not be obligated to deliver any of the
Securities except upon payment for all the Securities to be purchased as
provided herein.

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) under the Securities Act;

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; and

 

2



--------------------------------------------------------------------------------

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except:

(A) within the United States to persons whom it reasonably believes to be QIBs
in transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and
in connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that (1) such sale is being
made in reliance on Rule 144A, (2) the Securities have not been and, except as
described in the Offering Memorandum, will not be registered under the
Securities Act and (3) the Securities may not be offered, sold or otherwise
transferred except as described in the Offering Memorandum; or

(B) in accordance with the restrictions set forth in Annex C hereto.

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 6(f) and 6(g), counsel for the Company and counsel for the Initial
Purchasers, respectively, may rely upon the accuracy of the representations and
warranties of the Initial Purchasers, and compliance by the Initial Purchasers
with their agreements, contained in paragraph (b) above (including Annex C
hereto), and each Initial Purchaser hereby consents to such reliance.

(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.

(e) The Company and the Guarantors acknowledge and agree that the Initial
Purchasers are acting solely in the capacity of an arm’s length contractual
counterparty to the Company and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as financial advisors or fiduciaries to, or
agents of, the Company, the Guarantors or any other person. Additionally,
neither the Representative nor any other Initial Purchaser is advising the
Company, the Guarantors or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Company and the
Guarantors shall consult with their own advisors concerning such matters and
shall be responsible for making their own independent investigation and
appraisal of the transactions contemplated hereby, and neither the
Representative nor any other Initial Purchaser shall have any responsibility or
liability to the Company or the

 

3



--------------------------------------------------------------------------------

Guarantors with respect thereto. Any review by the Representative or any Initial
Purchaser of the Company, the Guarantors, and the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of the Representative or such Initial Purchaser, as the case may
be, and shall not be on behalf of the Company, the Guarantors or any other
person.

2. Payment and Delivery. (a) Payment for and delivery of the Securities will be
made at the offices of Vinson & Elkins LLP, First City Tower, 1001 Fannin, Suite
2500, Houston, Texas 77002-6760, at 10:00 A.M., New York City time, on
August 17, 2009, or at such other time or place on the same or such other date,
not later than the fifth business day thereafter, as the Representative and the
Company may agree upon in writing. The time and date of such payment and
delivery is referred to herein as the “Closing Date”.

(b) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Representative
against delivery to the Trustee as custodian for The Depository Trust Company,
for the account of the Initial Purchasers, of one or more global notes
representing the Securities (collectively, the “Global Note”), with any transfer
taxes payable in connection with the sale of the Securities duly paid by the
Company. The Global Note will be made available for inspection by the
Representative not later than 1:00 P.M., New York City time, on the business day
prior to the Closing Date.

3. Representations and Warranties of the Company and the Guarantors. The Company
and the Guarantors jointly and severally represent and warrant to each Initial
Purchaser that:

(a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantors make no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum.

(b) Additional Written Communications. The Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not prepared, made, used, authorized, approved or referred to and will not
prepare, make,

 

4



--------------------------------------------------------------------------------

use, authorize, approve or refer to any written communication that constitutes
an offer to sell or solicitation of an offer to buy the Securities (each such
communication by the Company or its agents and representatives (other than a
communication referred to in clauses (i), (ii) and (iii) below) an “Issuer
Written Communication”) other than (i) the Preliminary Offering Memorandum,
(ii) the Offering Memorandum, (iii) the documents listed on Annex A hereto,
including a term sheet substantially in the form of Annex B hereto, which
constitute part of the Time of Sale Information, and (iv) any electronic road
show or other written communications, in each case used in accordance with
Section 4(c). Each such Issuer Written Communication, when taken together with
the Time of Sale Information, did not, and at the Closing Date will not, contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company makes no representation and warranty with respect to any statements or
omissions made in each such Issuer Written Communication in reliance upon and in
conformity with information relating to any Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through the Representative
expressly for use in any Issuer Written Communication.

(c) Incorporated Documents. The documents incorporated by reference in each of
the Time of Sale Information and the Offering Memorandum, when filed with the
Commission, conformed or will conform, as the case may be, in all material
respects to the requirements of the Exchange Act and the rules and regulations
of the Commission thereunder, and did not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

(d) Financial Statements. The financial statements, and the related notes
thereto, of the Company included or incorporated by reference in the Time of
Sale Information and the Offering Memorandum present fairly, in all material
respects, the consolidated financial position of the Company and its
consolidated subsidiaries as of the dates indicated and the results of their
operations and the changes in their consolidated cash flows for the periods
specified; and said financial statements have been prepared in conformity with
United States generally accepted accounting principles and practices applied on
a consistent basis, except as described in the notes to such financial
statements; and the other financial and statistical information and any other
financial data included or incorporated by reference in the Time of Sale
Information and the Offering Memorandum present fairly, in all material
respects, the information purported to be shown thereby at the respective dates
or for the respective periods to which they apply and, to the extent that such
information is set forth in or has been derived from the financial statements
and accounting books and records of the Company, have been prepared on a basis
consistent with such financial statements and the books and records of the
Company;

 

5



--------------------------------------------------------------------------------

(e) No Material Adverse Change. None of the Company, the Guarantors, or any of
their subsidiaries has sustained since the date of the latest audited financial
statements included or incorporated by reference in the Time of Sale Information
any material loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, otherwise than as set
forth or contemplated in the Time of Sale Information and the Offering
Memorandum; and, since the respective dates as of which information is given in
the Time of Sale Information and the Offering Memorandum, there has not been any
material change in the capital stock, material increase in long-term debt or any
material decreases in consolidated net current assets or stockholders’ equity of
the Company, the Guarantors, or any of their subsidiaries or any material
adverse change, or any development involving a prospective material adverse
change, in or affecting the general affairs, management, current or future
consolidated financial position, stockholders’ equity or results of operations
of the Company and its subsidiaries taken as a whole (a “Material Adverse
Effect”);

(f) Organization and Good Standing. Each of the Company and the Guarantors has
been duly incorporated as a corporation or formed as a limited liability company
and is validly existing as a corporation or limited liability company in good
standing under the laws of the State of Delaware, with the corporate or limited
liability company power and authority to own its properties and conduct its
business as described in the Time of Sale Information and the Offering
Memorandum, and has been duly qualified as a foreign corporation or limited
liability company for the transaction of business and is in good standing under
the laws of each other jurisdiction in which it owns or leases properties or
conducts any business so as to require such qualification, except where the
failure to be so qualified or in good standing in any such jurisdiction would
not have a material adverse effect on the ability of the Company and its
subsidiaries taken as a whole to own or lease their properties or conduct their
businesses as described in the Time of Sale Information and the Offering
Memorandum;

(g) Capitalization. The Company had, at the date indicated in the Time of Sale
Information and the Offering Memorandum, a duly authorized, issued and
outstanding capitalization as set forth in the Time of Sale Information and the
Offering Memorandum under the caption “Capitalization”; all of the issued shares
of capital stock of the Company have been duly and validly authorized and issued
and are fully paid and non-assessable; such authorized capital stock of the
Company conforms as to legal matters in all material respects to the description
thereof contained in the Time of Sale Information and the Offering Memorandum;
all of the equity interests in each subsidiary of the Company, have been duly
and validly authorized and issued and are fully paid and non-assessable and are
owned directly or indirectly by the Company, free and clear of any lien, charge,
encumbrance, security interest, restriction on voting or transfer or any other
claim of any third party;

 

6



--------------------------------------------------------------------------------

(h) The Indenture. The Indenture has been duly authorized, executed and
delivered by the Company and the Guarantors, and (assuming the authorization,
execution and delivery by the Trustee), constitutes a valid and legally binding
instrument of the Company and the Guarantors, enforceable against the Company
and the Guarantors in accordance with its terms, subject as to enforcement, to
bankruptcy, insolvency, fraudulent transfer, fraudulent conveyance, moratorium,
reorganization and laws of general applicability relating to or affecting
creditors’ rights and general equity principles (regardless of whether
enforceability is considered in a proceeding in equity or at law); the Indenture
conforms, in all material respects to the requirements of the Trust Indenture
Act of 1939, as amended (the “Trust Indenture Act”), and the rules and
regulations of the Commission applicable to an indenture that is qualified
thereunder; and the Indenture conforms, in all material respects, to the
description thereof in the Time of Sale Information and the Offering Memorandum;

(i) The Securities. The Securities have been duly authorized by the Company,
and, when issued and delivered as provided in this Agreement and duly
authenticated pursuant to the Indenture will be duly executed, authenticated,
issued and delivered and will constitute valid and legally binding obligations
of the Company entitled to the benefits provided by the Indenture, enforceable
against the Company in accordance with its terms, subject as to enforcement, to
bankruptcy, insolvency, fraudulent transfer, fraudulent conveyance, moratorium,
reorganization and laws of general applicability relating to or affecting
creditors’ rights and general equity principles (regardless of whether
enforceability is considered in a proceeding in equity or at law); and the
Securities will conform, in all material respects, to the descriptions thereof
in the Time of Sale Information and the Offering Memorandum;

(j) The Guarantees. The Guarantees have been duly authorized by the Guarantors,
and, when issued and delivered as provided in this Agreement and duly
authenticated pursuant to the Indenture will be duly executed, authenticated,
issued and delivered and will constitute valid and legally binding obligations
of the Guarantors entitled to the benefits provided by the Indenture enforceable
against the Guarantors in accordance with its terms, subject as to enforcement,
to bankruptcy, insolvency, fraudulent transfer, fraudulent conveyance,
moratorium, reorganization and laws of general applicability relating to or
affecting creditors’ rights and general equity principles (regardless of whether
enforceability is considered in a proceeding in equity or at law); and the
Guarantees will conform, in all material respects, to the descriptions thereof
in the Time of Sale Information and the Offering Memorandum;

(k) The Exchange Securities. The notes and related guarantees having terms
substantially identical to (1) the Securities (the “Exchange Securities”)
issuable in exchange for the Securities in an exchange offer (the “Exchange
Offer”) pursuant to the Registration Rights Agreement and (2) the Guarantees,
respectively, have been duly authorized by the Company and the Guarantors, and,
when issued and delivered pursuant to the Registration Rights Agreement and duly
authenticated pursuant to the

 

7



--------------------------------------------------------------------------------

Indenture, will have been duly executed, authenticated, issued and delivered and
will constitute valid and legally binding obligations of the Company and the
Guarantors entitled to the benefits provided by the Indenture, enforceable
against the Company and the Guarantors in accordance with its terms, subject as
to enforcement, to bankruptcy, insolvency, fraudulent transfer, fraudulent
conveyance, moratorium, reorganization and laws of general applicability
relating to or affecting creditors’ rights and general equity principles
(regardless of whether enforceability is considered in a proceeding in equity or
at law);;

(l) Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company and the Guarantors;

(m) Registration Rights Agreements. The Registration Rights Agreement has been
duly authorized by the Company and the Guarantors and, when duly executed and
delivered by the Company and the Guarantors, shall constitute the valid and
legally binding obligation of the Company and the Guarantors, enforceable
against the Company and the Guarantors in accordance with its terms, subject as
to enforcement, to bankruptcy, insolvency, fraudulent transfer, fraudulent
conveyance, moratorium, reorganization and laws of general applicability
relating to or affecting creditors’ rights and general equity principles
(regardless of whether enforceability is considered in a proceeding in equity or
at law); and except that rights to indemnification thereunder may be limited by
federal or state securities laws or public policy relating thereto; and the
Registration Rights Agreement will conform, in all material respects, to the
description thereof in the Time of Sale Information and the Offering Memorandum;

(n) Legal Summaries. The statements set forth in the Time of Sale Information
and the Offering Memorandum under the captions “Description of Notes,”
“Registration Rights,” and “Certain United States Federal Income Tax
Considerations”, insofar as they constitute summaries of the legal matters,
documents or proceedings referred to therein, fairly present, in all material
respects, the information called for with respect to such legal matters,
documents or proceedings;

(o) No Violation. None of the Company, the Guarantors, or any of their
subsidiaries is in violation of its certificate of incorporation or certificate
of formation, or its bylaws or limited liability company agreement (or other
organizational documents), or in default in the performance or observance of any
obligation, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which it is a
party or by which it or any of its properties may be bound, other than such
defaults that individually or in the aggregate would not have a Material Adverse
Effect;

(p) No Conflicts. The issue and sale of the Securities (including the
Guarantees) and the compliance by the Company and the Guarantors with all of the
provisions of the Securities, the Guarantees, the Indenture, the Registration
Rights

 

8



--------------------------------------------------------------------------------

Agreement and this Agreement and the consummation of the transactions herein and
therein contemplated (A) will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject, except
such conflict, breach or violation as would not have a Material Adverse Effect,
(B) will not result in any violation of the provisions of the Certificate of
Incorporation or bylaws of the Company, and (C) will not result in the violation
of any statute or any order, rule or regulation of any court or governmental
agency or body having jurisdiction over the Company or any of its subsidiaries
or any of their properties, except such violations as would not have a Material
Adverse Effect;

(q) No Consents Required. Except as disclosed in the Time of Sale Information
and the Offering Memorandum, no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the issue and sale of the Securities (including the
Guarantees) or the consummation by the Company of the transactions contemplated
by this Agreement, the Registration Rights Agreement or the Indenture, except
for the filing and effectiveness of a registration statement by the Company with
the Commission pursuant to the Securities Act and the Registration Rights
Agreement, the qualification of the Indenture under the Trust Indenture Act in
relation to the Exchange Securities and such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
the Securities by the Initial Purchasers in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum and except
for such consents the failure to obtain would not have a Material Adverse
Effect;

(r) Legal Proceedings. Except as set forth in the Time of Sale Information and
the Offering Memorandum, there are no legal or governmental proceedings pending
to which the Company, the Guarantors, or any of their subsidiaries is a party or
of which any property of the Company or any of its subsidiaries is the subject
which, if determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have a Material Adverse Effect; and, to the
best of the Company’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others;

(s) Independent Accountants. Ernst & Young LLP, who have certified the audited
consolidated financial statements of the Company and its subsidiaries, are
independent public accountants as required under the Securities Act and the
rules and regulations of the Commission thereunder and the rules and regulations
of the Public Company Accounting Oversight Board;

 

9



--------------------------------------------------------------------------------

(t) Title to Personal Property. The Company and its subsidiaries own no real
property; the Company and its subsidiaries have good title to (i) all barges,
tugs, tankers, offshore supply vessels, multi-purpose supply vessels,
anchor-handling towing supply vessels and other vessels (collectively,
“Vessels”) owned by them and (ii) all other personal property owned by them, in
each case free and clear of all liens, encumbrances and defects except such as
are described in the Time of Sale Information and the Offering Memorandum or
such as do not materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company and
its subsidiaries; and none of the real property and building space held under
lease by the Company and its subsidiaries are material to the Company and its
subsidiaries taken as a whole and, should their existing leases expire or
terminate, the cost to secure new facilities would not result in a Material
Adverse Effect;

(u) Intellectual Property. The Company and its subsidiaries own or possess
adequate licenses or other rights to use all trademarks, service marks, trade
names and know-how necessary to conduct the businesses now or proposed to be
operated by them as described in the Time of Sale Information and the Offering
Memorandum, and neither the Company nor any of its subsidiaries has received any
notice of conflict with (or knows of any such conflict with) asserted rights of
others with respect to any trademarks, service marks, trade names or know-how
which, if such assertion of conflict were sustained, would individually or in
the aggregate have a Material Adverse Effect;

(v) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders or other affiliates of the Company or any
of its subsidiaries, on the other, that would be required by the Securities Act
to be described in a registration statement to be filed with the Commission and
that is not so described in each of the Time of Sale Information and the
Offering Memorandum.

(w) Investment Company Act. The Company and the Guarantors are not and, after
giving effect to the offering and sale of the Securities and the application of
the proceeds thereof as described in the Time of Sale Information and the
Offering Memorandum, will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended, and
the rules and regulations of the Commission thereunder (collectively, the
“Investment Company Act”);

(x) Taxes. The Company and its subsidiaries have filed all necessary federal,
state, local and foreign income and franchise tax returns or have timely
requested extensions thereof and have paid all taxes shown as due thereon or
made adequate reserve or provision therefor; and other than tax deficiencies
which the Company or any subsidiary is contesting in good faith and for which
the Company or such subsidiary has provided adequate reserves, there is no tax
deficiency that has been asserted against the Company or any subsidiary that
would individually or in the aggregate have a Material Adverse Effect;

 

10



--------------------------------------------------------------------------------

(y) Licenses and Permits. The Company and its subsidiaries possess all licenses,
permits, certificates, consents, orders, approvals and other authorizations
from, and have made all declarations and filings with, all federal, state, local
or foreign and other governmental authorities, the American Bureau of Shipping
and all courts and other tribunals, including without limitation under any
applicable Environmental Laws (as defined below), currently required or
necessary to own or lease, as the case may be, and to operate their properties
and to carry on their business as now and proposed to be conducted as set forth
in the Time of Sale Information and the Offering Memorandum (“Permits”), except
where the failure to obtain such Permits would not individually or in the
aggregate have a Material Adverse Effect; the Company and its subsidiaries have
fulfilled and performed all of their obligations with respect to such Permits
and no event has occurred which allows, or after notice or lapse of time would
allow, revocation or termination thereof or results in any other material
impairment of the rights of the holder of any such Permit, except where the
failure to perform such obligations or the occurrence of such event would not
have a Material Adverse Effect; and neither the Company nor any of its
subsidiaries has received any notice of any proceeding relating to revocation or
modification of any such Permit, except as described in the Time of Sale
Information and the Offering Memorandum and except where such revocation or
modification would not individually or in the aggregate have a Material Adverse
Effect;

(z) No Labor Disputes. There is no strike, labor dispute, slowdown or work
stoppage with the employees of the Company or any of its subsidiaries which is
pending or, to the best of the Company’s knowledge, threatened; neither the
Company nor any of its subsidiaries is a party to or has any obligation under
any collective bargaining agreement or other labor union contract, white paper
or side agreement with any labor union or organization; except as described in
the Time of Sale Information and the Offering Memorandum, to the best of the
Company’s knowledge, no collective bargaining organizing activities are taking
place with respect to the Company or any of its subsidiaries; and the Company
has a policy on drug and alcohol abuse applicable to each of the Vessels that
meets or exceeds the standards contained in the current edition of the Oil
Companies International Marine Forum Guidelines for the Control of Drugs and
Alcohol Onboard Ship;

(aa) Compliance With Environmental Laws. Except as described in the Time of Sale
Information and the Offering Memorandum or as would not individually or in the
aggregate have a Material Adverse Effect (A) the Company and its subsidiaries
are in compliance with and not subject to any known liability under applicable
Environmental Laws (as defined below), (B) the Company and its subsidiaries have
made all filings and provided all notices required under any applicable
Environmental Laws, and have, and are in compliance with, all Permits required
under any applicable Environmental Laws

 

11



--------------------------------------------------------------------------------

and each of them is in full force and effect, (C) there is no civil, criminal or
administrative action, suit, demand, claim, hearing, notice of violation,
investigation, proceeding, notice or demand letter or request for information
pending or, to the best of the Company’s knowledge, threatened against the
Company or its subsidiaries under any Environmental Law, (D) no lien, charge,
encumbrance or restriction has been recorded under any Environmental Law with
respect to any assets, facility or property owned, operated, leased or
controlled by the Company or any of its subsidiaries, (E) neither the Company
nor any of its subsidiaries has received notice that it has been identified as a
potentially responsible party under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”), or any comparable
state law, (F) no property or facility of the Company or any of its subsidiaries
is (i) listed or, to the best of the Company’s knowledge, proposed for listing
on the National Priorities List under CERCLA or (ii) listed in the Comprehensive
Environmental Response, Compensation, Liability Information System List
promulgated pursuant to CERCLA, or on any comparable list maintained by any
state or local governmental authority and (G) each Vessel complies with the
Federal Water Pollution Control Act, as amended, and has secured and carries on
board a current U.S. Coast Guard Certificate of Financial Responsibility (Water
Pollution);

For purposes of this Agreement, “Environmental Laws” means the common law, all
federal treaties and all applicable federal, state and local laws or
regulations, codes, orders, decrees, judgments or injunctions issued,
promulgated, approved or entered thereunder, relating to pollution or protection
of public or employee health and safety or the environment, including, without
limitation, laws relating to (i) emissions, discharges, releases or threatened
releases of hazardous materials into the environment (including, without
limitation, ambient air, surface water, ground water, sea water, land surface or
subsurface strata), (ii) the manufacture, processing, distribution, use,
generation, treatment, storage, disposal, transport or handling of hazardous
materials, and (iii) underground and above ground storage tanks and related
piping, and emissions, discharges, releases or threatened releases therefrom;

(bb) Compliance With ERISA. Neither the Company nor any of its subsidiaries has
any liability for any prohibited transaction or funding deficiency or any
complete or partial withdrawal liability with respect to any pension, profit
sharing, 401(k) plan or other plan which is subject to the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), to which the Company or any
of its subsidiaries makes or ever has made a contribution and in which any
employee of the Company or any of its subsidiaries is or has ever been a
participant, except for such liabilities which would not individually or in the
aggregate have a Material Adverse Effect; and with respect to such plans, the
Company and each of its subsidiaries are in compliance in all material respects
with all applicable provisions of ERISA;

(cc) Disclosure Controls. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) of the Exchange Act) that
comply with the requirements of the Exchange Act; such disclosure controls and
procedures

 

12



--------------------------------------------------------------------------------

have been designed to ensure that material information relating to the Company
and its subsidiaries is made known to the Company’s principal executive officer
and principal financial executive officer by others within those entities; and
such disclosure controls and procedures are effective;

(dd) Accounting Controls. Company maintains a system of internal control over
financial reporting (as such term is defined in Rule 13a-15(f) of the Exchange
Act) that complies with the requirements of the Exchange Act and has been
designed by the Company’s principal executive officer and principal financial
officer, or under their supervision, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with generally accepted
accounting principles; the Company’s internal control over financial reporting
is effective, and the Company is not aware of any material weaknesses in its
internal control over financial reporting;

(ee) Insurance. The Company and its subsidiaries carry insurance in such amounts
and covering such risks as in their determination is adequate for the conduct of
their business or the value of their properties;

(ff) No Unlawful Payments. Neither the Company nor any of its subsidiaries nor,
to the best knowledge of the Company and each of the Guarantors, any director,
officer, agent, employee or other person associated with or acting on behalf of
the Company or any of its subsidiaries has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977; or (iv) made any other unlawful payment from corporate
funds, whether as a bribe, rebate, payoff, influence payment, kickback or
otherwise.

(gg) Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.

(hh) Compliance with OFAC. None of the Company, any of its subsidiaries or, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered

 

13



--------------------------------------------------------------------------------

by the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and the Company will not directly or indirectly use the proceeds of
the offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

(ii) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.

(jj) Rule 144A Eligibility. When the Securities are issued and delivered
pursuant to this Agreement, no Securities will be of the same class (within the
meaning of Rule 144A under the Securities Act) as securities which are listed on
a national securities exchange registered under Section 6 of the Exchange Act,
or quoted in a U.S. automated inter-dealer quotation system; the Securities
satisfy the requirements set forth in Rule 144A(d)(3) under the Securities Act;

(kk) No Integration. Neither the Company, the Guarantors, nor any affiliate (as
defined in Rule 501(b) of Regulation D) of the Company or the Guarantors has
directly, or through any agent, sold, offered for sale, solicited offers to buy
or otherwise negotiated in respect of, any security (as defined in the
Securities Act) which is or will be integrated with the sale of the Securities
in a manner that would require the registration under the Securities Act of the
offering contemplated by the Time of Sale Information and the Offering
Memorandum;

(ll) No General Solicitation or Directed Selling Efforts. None of the Company,
the Guarantors, any affiliate of the Company or any person acting on its or
their behalf (other than the Initial Purchasers for whom we make no
representation) has (i) offered or sold the Securities by means of any general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act or (ii) engaged in any directed selling efforts within the
meaning of Regulation S under the Securities Act (“Regulation S”), and all such
persons have complied with the offering restrictions requirement of Regulation
S;

(mm) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) (including Annex
C hereto) and their compliance with their agreements set forth therein, it is
not necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act;

 

14



--------------------------------------------------------------------------------

(nn) No Stabilization. Prior to the date hereof, neither the Company nor any of
its affiliates has taken any action which is designed to or which has
constituted or which might have been expected to cause or result in
stabilization or manipulation of the price of any security of the Company in
connection with the offering of the Securities;

(oo) Margin Rules. None of the transactions contemplated by this Agreement
(including, without limitation, the use of the proceeds from the sale of the
Securities) will violate or result in a violation of Section 7 of the Exchange
Act, or any regulation promulgated thereunder, including, without limitation,
Regulations T, U, and X of the Board of Governors of the Federal Reserve System;

(pp) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in any of the Time of Sale Information or the Offering Memorandum
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.

(qq) Statistical and Market Data. To the best of the Company’s and the
Guarantors’ knowledge, the statistical and market related data included in the
Time of Sale Information and the Offering Memorandum are based on or derived
from sources which are reliable and accurate.

(rr) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply with any provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith (the “Sarbanes-Oxley
Act”), including Section 402 related to loans and Sections 302 and 906 related
to certifications.

4. Further Agreements of the Company and the Guarantors. The Company and each of
the Guarantors jointly and severally covenant and agree with each Initial
Purchaser that:

(a) Delivery of Copies. The Company will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or, except as
otherwise required by law, filing with the Commission any document that will be
incorporated by reference therein, the Company will furnish to the
Representative and

 

15



--------------------------------------------------------------------------------

counsel for the Initial Purchasers a copy of the proposed Offering Memorandum or
such amendment or supplement or document to be incorporated by reference therein
for review, and will not distribute any such proposed Offering Memorandum,
amendment or supplement or file, except as required by law, any such document
with the Commission to which the Representative reasonably object.

(c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects.

(d) Notice to the Representative. The Company will advise the Representative
promptly, and, if requested by the Representative, confirm such advice in
writing, (i) of the issuance by any governmental or regulatory authority of any
order preventing or suspending the use of any of the Time of Sale Information,
any Issuer Written Communication or the Offering Memorandum or the initiation or
threatening of any proceeding for that purpose; (ii) of the occurrence of any
event at any time prior to the completion of the initial offering of the
Securities as a result of which any of the Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum as then amended or supplemented
would include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances existing when such Time of Sale Information, Issuer Written
Communication or the Offering Memorandum is delivered to a purchaser, not
misleading; and (iii) of the receipt by the Company of any notice with respect
to any suspension of the qualification of the Securities for offer and sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and the Company will use its reasonable best efforts to prevent the
issuance of any such order preventing or suspending the use of any of the Time
of Sale Information, any Issuer Written Communication or the Offering Memorandum
or suspending any such qualification of the Securities and, if any such order is
issued, will use its reasonable best efforts to obtain as soon as possible the
withdrawal thereof.

(e) Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the Time
of Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare
and, subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to any of the Time of Sale Information (or any
document to be filed with the Commission and incorporated by

 

16



--------------------------------------------------------------------------------

reference therein) as may be necessary so that the statements in any of the Time
of Sale Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading or so that any of the
Time of Sale Information will comply with law.

(f) Ongoing Compliance of the Offering Memorandum. If at any time prior to the
completion of the initial offering of the Securities (i) any event shall occur
or condition shall exist as a result of which the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Offering Memorandum
is delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Company will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Offering Memorandum (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in the Offering Memorandum as so amended or
supplemented (including such document to be incorporated by reference therein)
will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law.

(g) Blue Sky Compliance. The Company will use its reasonable best efforts to
qualify the Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions as the Representative shall reasonably request and will
use its reasonable best efforts to continue such qualifications in effect so
long as required for the offering and resale of the Securities; provided that
neither the Company nor any of the Guarantors shall be required to (i) qualify
as a foreign corporation or other entity or as a dealer in securities in any
such jurisdiction where it would not otherwise be required to so qualify,
(ii) file any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.

(h) Clear Market. During the period from the date hereof through and including
the date that is 90 days after the date hereof, the Company and each of the
Guarantors will not, without the prior written consent of J.P. Morgan Securities
Inc., offer, sell, contract to sell or otherwise dispose of any debt securities
issued or guaranteed by the Company or any of the Guarantors and having a tenor
of more than one year; provided, however, that nothing in this Section 4(h)
shall prohibit the Company from amending, extending or refinancing its existing
revolving credit facility.

(i) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of proceeds”.

 

17



--------------------------------------------------------------------------------

(j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

(k) DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through The Depository
Trust Company (“DTC”).

(l) No Resales by the Company. The Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to, resell any
of the Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.

(m) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(n) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

(o) No Stabilization. Neither the Company nor any of the Guarantors will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference)

 

18



--------------------------------------------------------------------------------

in the Preliminary Offering Memorandum or the Offering Memorandum, (iii) any
written communication listed on Annex A or prepared pursuant to Section 4(c)
above (including any electronic road show), (iv) any written communication
prepared by such Initial Purchaser and approved by the Company in advance in
writing or (v) any written communication relating to or that contains the terms
of the Securities and/or other information that was included (including through
incorporation by reference) in the Preliminary Offering Memorandum or the
Offering Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase Securities on the Closing Date as provided herein is
subject to the performance by the Company and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the
Company, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.

(b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded the Securities or any other debt securities or preferred
stock issued or guaranteed by the Company or any of its subsidiaries by any
“nationally recognized statistical rating organization”, as such term is defined
by the Commission for purposes of Rule 436(g)(2) under the Securities Act; and
(ii) no such organization shall have publicly announced that it has under
surveillance or review, or has changed its outlook with respect to, its rating
of the Securities or of any other debt securities or preferred stock issued or
guaranteed by the Company or any of its subsidiaries (other than an announcement
with positive implications of a possible upgrading).

(c) No Material Adverse Change. No event or condition of a type described in
Section 3(e) hereof shall have occurred or shall exist, which event or condition
is not described in each of the Time of Sale Information (excluding any
amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

(d) Officer’s Certificate. The Representative shall have received on and as of
the Closing Date a certificate of an executive officer of the Company and of
each Guarantor who has specific knowledge of the Company’s or such Guarantor’s
financial matters and is satisfactory to the Representative (i) confirming that
such officer has carefully reviewed the Time of Sale Information and the
Offering Memorandum and, to

 

19



--------------------------------------------------------------------------------

the best knowledge of such officer, the representations set forth in Sections
3(a) and 3(b) hereof are true and correct, (ii) confirming that the other
representations and warranties of the Company and the Guarantors in this
Agreement are true and correct and that the Company and the Guarantors have
complied with all agreements and satisfied all conditions on their part to be
performed or satisfied hereunder at or prior to the Closing Date and (iii) to
the effect set forth in paragraphs (b) and (c) above.

(e) Comfort Letters. On the date of this Agreement and on the Closing Date,
Ernst & Young LLP shall have furnished to the Representative, at the request of
the Company, letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
or incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date.

(f) Opinion of Counsel for the Company. Winstead PC, counsel for the Company,
shall have furnished to the Representative, at the request of the Company, their
written opinion, dated the Closing Date and addressed to the Initial Purchasers,
in form and substance reasonably satisfactory to the Representative, to the
effect set forth in Annex D hereto.

(g) Opinion of Counsel for the Initial Purchasers. The Representative shall have
received on and as of the Closing Date an opinion of Vinson & Elkins LLP,
counsel for the Initial Purchasers, with respect to such matters as the
Representative may reasonably request, and such counsel shall have received such
documents and information as they may reasonably request to enable them to pass
upon such matters.

(h) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees.

(i) Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and its
subsidiaries in their respective jurisdictions of organization and their good
standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication, from
the appropriate governmental authorities of such jurisdictions.

 

20



--------------------------------------------------------------------------------

(j) Registration Rights Agreement. The Initial Purchasers shall have received a
counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company and each of the
Guarantors.

(k) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(l) Additional Documents. On or prior to the Closing Date, the Company and the
Guarantors shall have furnished to the Representative such further certificates
and documents as the Representative may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company and each of the
Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use therein.

(b) Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, each of the Guarantors,
each of their respective directors and officers and each person, if any, who
controls the Company or any of the Guarantors within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act to the same extent as
the indemnity set forth in paragraph (a) above, but only with respect to any
losses, claims, damages or liabilities

 

21



--------------------------------------------------------------------------------

that arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to such Initial Purchaser furnished to the Company
in writing by such Initial Purchaser through the Representative expressly for
use in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum (or any
amendment or supplement thereto), it being understood and agreed that the only
such information consists of the following: the third and twelfth paragraphs
under the caption “Plan of distribution” in the Offering Memorandum.

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraphs (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraphs (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm for any Initial Purchaser, its

 

22



--------------------------------------------------------------------------------

affiliates, directors and officers and any control persons of such Initial
Purchaser shall be designated in writing by J.P. Morgan Securities Inc. and any
such separate firm for the Company, the Guarantors, their respective directors
and officers and any control persons of the Company and the Guarantors shall be
designated in writing by the Company. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and the
Guarantors on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities. The relative
fault of

 

23



--------------------------------------------------------------------------------

the Company and the Guarantors on the one hand and the Initial Purchasers on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or any Guarantor or by the Initial Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

(e) Limitation on Liability. The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8. Termination. This Agreement may be terminated in the reasonable discretion of
the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or the over-the-counter market; (ii) trading of any securities issued
or guaranteed by the Company or any of the Guarantors shall have been suspended
on any exchange or in any over-the-counter market; (iii) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; or (iv) there shall have occurred any outbreak or escalation
of hostilities or any change in financial markets or any calamity or crisis,
either within or outside the United States, that, in the judgment of the
Representative, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery, of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

 

24



--------------------------------------------------------------------------------

9. Defaulting Initial Purchaser. (a) If, on the Closing Date, any Initial
Purchaser defaults on its obligation to purchase the Securities that it has
agreed to purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to the Company on the terms contained in this Agreement. If, within
36 hours after any such default by any Initial Purchaser, the non-defaulting
Initial Purchasers do not arrange for the purchase of such Securities, then the
Company shall be entitled to a further period of 36 hours within which to
procure other persons satisfactory to the non-defaulting Initial Purchasers to
purchase such Securities on such terms. If other persons become obligated or
agree to purchase the Securities of a defaulting Initial Purchaser, either the
non-defaulting Initial Purchasers or the Company may postpone the Closing Date
for up to five full business days in order to effect any changes that in the
opinion of counsel for the Company or counsel for the Initial Purchasers may be
necessary in the Time of Sale Information, the Offering Memorandum or in any
other document or arrangement, and the Company agrees to promptly prepare any
amendment or supplement to the Time of Sale Information or the Offering
Memorandum that effects any such changes. As used in this Agreement, the term
“Initial Purchaser” includes, for all purposes of this Agreement unless the
context otherwise requires, any person not listed in Schedule 1 hereto that,
pursuant to this Section 9, purchases Securities that a defaulting Initial
Purchaser agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-tenth of the aggregate principal amount of all
the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-tenth of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company or the Guarantors, except that the Company and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 10 hereof and except that the provisions of Section 7 hereof shall
not terminate and shall remain in effect.

 

25



--------------------------------------------------------------------------------

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.

10. Payment of Expenses. (a) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company and
each of the Guarantors jointly and severally agree to pay or cause to be paid
all costs and expenses incident to the performance of their respective
obligations hereunder, including without limitation, (i) the costs incident to
the authorization, issuance, sale, preparation and delivery of the Securities
and any taxes payable in that connection; (ii) the costs incident to the
preparation and printing of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including any amendment or supplement thereto) and the distribution
thereof; (iii) the costs of reproducing and distributing this Agreement, the
Indenture, the Registration Rights Agreement and the Global Notes; (iv) the fees
and expenses of the Company’s and the Guarantors’ counsel and independent
accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Representative may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and expenses of counsel for the Initial
Purchasers); (vi) any fees charged by rating agencies for rating the Securities;
(vii) the fees and expenses of the Trustee and any paying agent (including
related fees and expenses of any counsel to such parties); (viii) all expenses
and application fees incurred in connection with the approval of the Securities
for book-entry transfer by DTC; and (ix) all expenses incurred by the Company in
connection with any “road show” presentation to potential investors.

(b) If (i) this Agreement is terminated pursuant to Section 8(ii), (ii) the
Company for any reason fails to tender the Securities for delivery to the
Initial Purchasers or (iii) the Initial Purchasers decline to purchase the
Securities for any reason permitted under this Agreement (other than pursuant to
Section 8(i), (iii), or (iv)), the Company and each of the Guarantors jointly
and severally agrees to reimburse the Initial Purchasers for all out-of-pocket
costs and expenses (including the fees and expenses of their counsel) reasonably
incurred by the Initial Purchasers in connection with this Agreement and the
offering contemplated hereby.

11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right,

 

26



--------------------------------------------------------------------------------

remedy or claim under or in respect of this Agreement or any provision contained
herein. No purchaser of Securities from any Initial Purchaser shall be deemed to
be a successor merely by reason of such purchase.

12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination or completion of this Agreement or any investigation made by
or on behalf of the Company, the Guarantors or the Initial Purchasers.

13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “Exchange Act” means the Securities Exchange Act of
1934, as amended; (d) the term “subsidiary” has the meaning set forth in Rule
405 under the Securities Act; and (e) the term “written communication” has the
meaning set forth in Rule 405 under the Securities Act.

14. Miscellaneous. (a) Authority of the Representative. Any action by the
Initial Purchasers hereunder may be taken by J.P. Morgan Securities Inc. on
behalf of the Initial Purchasers, and any such action taken by J.P. Morgan
Securities Inc. shall be binding upon the Initial Purchasers.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o J.P. Morgan Securities Inc.,
270 Park Avenue, New York, New York 10017 (fax: (212)-270-1063); Attention:
Lawrence Landry. Notices to the Company and the Guarantors shall be given to
them at Hornbeck Offshore Services, Inc., 103 Northpark Boulevard, Suite 300,
Covington, Louisiana 70433 (fax: (985) 727-2006); Attention: Sam Giberga,
General Counsel.

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

 

27



--------------------------------------------------------------------------------

(e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(f) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

28



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, HORNBECK OFFSHORE SERVICES, INC. By:  

/s/ James O. Harp, Jr.

  James O. Harp, Jr.   Executive Vice President and   Chief Financial Officer
Guarantors: Energy Services Puerto Rico, LLC Hornbeck Offshore Services, LLC
Hornbeck Offshore Transportation, LLC Hornbeck Offshore Operators, LLC HOS-IV,
LLC Hornbeck Offshore Trinidad & Tobago, LLC By:  

/s/ James O. Harp, Jr.

  James O. Harp, Jr.   Executive Vice President and   Chief Financial Officer

Purchase Agreement



--------------------------------------------------------------------------------

Accepted: August 12, 2009 J.P. MORGAN SECURITIES INC. For itself and on behalf
of the several Initial Purchasers listed in Schedule 1 hereto. By:  

/s/ Jack Smith

  Jack Smith   Executive Director

Purchase Agreement



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal
Amount

J.P. Morgan Securities Inc.

   $ 82,500,000

Wells Fargo Securities, LLC

     58,750,000

Jefferies & Company, Inc.

     58,750,000

Goldman, Sachs & Co.

     25,000,000

Capital One Southcoast, Inc.

     6,250,000

Comerica Securities, Inc.

     6,250,000

DnB NOR Markets, Inc.

     6,250,000

Fortis Securities LLC

     6,250,000       

Total

   $ 250,000,000



--------------------------------------------------------------------------------

Schedule 2

List of Guarantors

Energy Services Puerto Rico, LLC, a Delaware limited liability company

Hornbeck Offshore Services, LLC, a Delaware limited liability company

Hornbeck Offshore Transportation, LLC, a Delaware limited liability company

Hornbeck Offshore Operators, LLC, a Delaware limited liability company

HOS-IV, LLC, a Delaware limited liability company

Hornbeck Offshore Trinidad & Tobago, LLC, a Delaware limited liability company



--------------------------------------------------------------------------------

ANNEX A

a. Additional Time of Sale Information

1. Term sheet containing the terms of the securities, substantially in the form
of Annex B.



--------------------------------------------------------------------------------

ANNEX B

Pricing Supplement dated August 12, 2009 to Preliminary Offering Memorandum
dated August 12, 2009 of Hornbeck Offshore Services, Inc.

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum.

The information in this Pricing Supplement supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent inconsistent with the information in the Preliminary Offering
Memorandum.

The notes have not been registered under the Securities Act of 1933, as amended,
or the securities laws of any other jurisdiction and are being offered only to
(1) “qualified institutional buyers” as defined in Rule 144A under the
Securities Act and (2) outside the United States to non-U.S. persons in
compliance with Regulation S under the Securities Act.

 

Issuer:

     Hornbeck Offshore Services, Inc.   

Security Description:

     Senior Notes   

Distribution:

     144A/RegS with Registration Rights   

Face:

     $250,000,000   

Gross Proceeds:

     $242,807,500   

Coupon:

     8%   

Maturity:

     September 1, 2017   

Offering Price:

     97.123%   

Yield to Maturity:

     8.5%   

Spread to Treasury:

     +498 basis points   

Benchmark:

     UST 4.75% due 8/15/2017   

Ratings:

     Ba3/BB-   

Interest Pay Dates:

     September 1 and March 1   

Beginning:

     March 1, 2010   

Equity Clawback:

     Up to 35% at 108%   

Until:

     September 1, 2012   

Optional redemption:

     Make-whole call at T+50bps until September 1, 2013, then:              

On or after:

   Price:        September 1, 2013    104.000 %       September 1, 2014   
102.000 %       September 1, 2015 and thereafter    100.000 % 

Change of control:

     Put @ 101% of principal plus accrued interest   

Trade Date:

     August 12, 2009   

Settlement Date:

   (T+3 )    August 17, 2009   

CUSIP:

     144A: 440543AF3        Reg S: U44070AC1  

ISIN:

     144A: US440543AF39         Reg S: USU44070AC10   



--------------------------------------------------------------------------------

Denominations:       2,000x1,000 Bookrunners:       J.P. Morgan       Wells
Fargo Securities       Jefferies & Company       Goldman, Sachs & Co.
Co-Managers:       Capital One Southcoast       Comerica Securities       DnB
NOR Markets       Fortis Securities LLC

Use of Proceeds

The following disclosure under “Use of proceeds” on page 27 and each other
location where it appears in the preliminary offering memorandum is amended to
read as follows:

We estimate that we will receive net proceeds of approximately $237.3 million
from the sale of notes in this offering, after deducting initial purchaser
discounts and fees and expenses of the offering. We intend to use the net
proceeds of this offering to repay debt under our revolving credit facility,
which may be reborrowed. Any remaining net proceeds will be used for general
corporate purposes, which may include retirement of other debt.

Capitalization

The following numbers in the As adjusted column under “Capitalization” on page
28 and each other location where they appear in the preliminary offering
memorandum are amended to read as follows:

 

     As of June 30, 2009
As adjusted
(in thousands)

Cash and cash equivalents

   $ 74,062

Revolving credit facility

     —  

6.125% senior notes due 2014 (net of original issue discount of $370)

     299,630

1.625% convertible senior notes due 2026 (net of original issue discount of
$51,134)

     198,866

8.000% senior notes due 2017 (net of original issue discount of $7,192)

     242,808

Total debt

     741,304

Total capitalization

   $ 1,509,705

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.



--------------------------------------------------------------------------------

ANNEX C

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) Such Initial Purchaser has offered and sold the Securities, and will offer
and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

(ii) None of such Initial Purchaser or any of its affiliates or any other person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and all such persons have complied and
will comply with the offering restrictions requirement of Regulation S.

(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchase Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”

(iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.

 



--------------------------------------------------------------------------------

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

(c) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the United Kingdom
Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of any Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Company or the Guarantors; and

(ii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom.

(d) Each Initial Purchaser acknowledges that no action has been or will be taken
by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.



--------------------------------------------------------------------------------

ANNEX D

Form of Opinion of Counsel for the Company and the Guarantors

(i) each of the Company and the Guarantors has been duly incorporated as a
corporation or formed as a limited liability company and is validly existing as
a corporation or limited liability company in good standing under the laws of
the State of Delaware, with corporate or limited liability company power and
authority to own its properties and conduct its business as described in the
Time of Sale Information;

(ii) the Company has an authorized capitalization as set forth in the Time of
Sale Information, and all of the issued shares of capital stock of the Company
have been duly authorized and validly issued and are fully paid and
non-assessable;

(iii) each of the Company and the Guarantors has been duly qualified as a
foreign corporation or limited liability company for the transaction of business
and is in good standing under the laws of each other jurisdiction in which it
owns or leases properties or conducts any business so as to require such
qualification, except where the failure to be so qualified or in good standing
in any such jurisdiction would not have a Material Adverse Effect;

(iv) each Subsidiary (as defined in the Indenture) of the Company (other than
the Guarantors) has been duly formed as a limited liability company or other
foreign entity and is validly existing as a limited liability company or other
foreign entity in good standing under the laws of its jurisdiction of formation
except to the extent that the failure to be so formed, validly existing or in
good standing would not have a Material Adverse Effect on the Company; and all
of the issued and outstanding membership or other equity interests of each such
Subsidiary of the Company (including the Guarantors) have been duly authorized
and validly issued, are fully paid and non-assessable, and are owned directly or
indirectly by the Company, free and clear of all liens, encumbrances, equities
or claims except to the extent as will not have a Material Adverse Effect on the
Company;

(v) to such counsel’s knowledge and other than as set forth in the Time of Sale
Information, there are no legal or governmental proceedings pending to which the
Company, the Guarantors, or any of their subsidiaries is a party or of which any
property of the Company or any of its subsidiaries is the subject which, if
determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have a Material Adverse Effect; and, to such
counsel’s knowledge, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others;

(vi) this Agreement has been duly authorized, executed and delivered by each of
the Company and the Guarantors;



--------------------------------------------------------------------------------

(vii) the Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and the Guarantors and, assuming the due authorization,
execution and delivery of the other parties thereto, constitutes a valid and
legally binding obligation of the Company and the Guarantors, enforceable
against the Company and the Guarantors, in accordance with its terms, except as
limited by bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer,
moratorium, reorganization and other similar laws of general application
affecting the rights and remedies of creditors and by general principles of
equity (regardless of whether enforceability is considered in a proceeding in
equity or at law) and, as to rights of indemnification, to principles of public
policy or federal or state securities laws relating thereto;

(viii) the Securities have been duly authorized, executed, issued and delivered
by each of the Company and the Guarantors and constitute valid and legally
binding obligations of the Company and the Guarantors entitled to the benefits
provided by the Indenture, enforceable against the Company and the Guarantors in
accordance with their terms, except as limited by bankruptcy, insolvency,
fraudulent conveyance, fraudulent transfer, moratorium, reorganization and other
similar laws of general application affecting the rights and remedies of
creditors and by general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law);

(ix) the Indenture has been duly authorized, executed and delivered by the
Company and the Guarantors, and constitutes a valid and legally binding
instrument of the Company and the Guarantors, enforceable against the Company
and the Guarantors in accordance with its terms, except as limited by
bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer, moratorium,
reorganization and other similar laws of general application affecting the
rights and remedies of creditors and by general principles of equity (regardless
of whether enforceability is considered in a proceeding in equity or at law);

(x) the Exchange Securities have been duly authorized for issuance by the
Company and the Guarantors, and, when executed, authenticated and issued by the
Company and the Guarantors in accordance with the terms of the Indenture, the
Registration Rights Agreement and the Exchange Offer, will be entitled to the
benefits of the Indenture and will be valid and legally binding obligations,
enforceable against the Company and the Guarantors in accordance with their
terms, except as limited by bankruptcy, insolvency, fraudulent conveyance,
fraudulent transfer, moratorium, reorganization and other similar laws of
general application affecting the rights and remedies of creditors and by
general principles of equity (regardless of whether enforceability is considered
in a proceeding in equity or at law);

(xi) no consent, approval, authorization, order, registration or qualification
of or with any such court or governmental agency or body is required for the
issue and sale of the Securities or the consummation by the Company and the
Guarantors of the transactions contemplated by this Agreement, the Indenture or
the Registration Rights Agreement, except (A) if applicable, the shelf
registration statement required to be filed under the Registration Rights
Agreement and become effective with the Commission and (B) such as have been
obtained and such consents, approvals, authorizations, registrations or
qualifications as may be



--------------------------------------------------------------------------------

required under state securities or Blue Sky laws in connection with the purchase
and distribution of the Securities by the Initial Purchasers and except where
failure to obtain such consent, approval, authorization, order, registration or
qualification would not have a Material Adverse Effect (such counsel need
express no opinion in this subparagraph (viii) as to compliance with the
registration provisions of the Securities Act in relation to the Securities);

(xii) no registration of the Securities under the Securities Act, and no
qualification of an indenture under the Trust Indenture Act with respect
thereto, is required for the offer, sale and initial resale of the Securities by
the Initial Purchasers in the manner contemplated by this Agreement and the Time
of Sale Information;

(xiii) none of the Company, the Guarantors or any of their subsidiaries is and,
after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in the Time of Sale
Information, will be required to register as an “investment company” as defined
in the Investment Company Act;

(xiv) when the Securities are issued and delivered pursuant to this Agreement,
none of the Securities will be of the same class (within the meaning of Rule
144A under the Securities Act) as securities of the Company that are listed on a
national securities exchange registered under Section 6 of the Exchange Act or
that are quoted in a United States automated inter-dealer quotation system;

(xv) the statements set forth in the Time of Sale Information and the Offering
Memorandum under the caption “Description of the Notes”, insofar as they purport
to constitute a summary of the terms of the Securities, under the caption
“Certain Federal Income Tax Considerations” insofar as they purport to describe
the provisions of the laws and documents referred to therein and under the
caption “Underwriting”, insofar as they purport to describe the provisions of
this Agreement, are accurate and fair in all material respects;

(xvi) the issue and sale of the Securities and the compliance by the Company and
the Guarantors with all of the provisions of the Securities, the Indenture, the
Registration Rights Agreement and this Agreement with respect to the Securities
and the consummation of the transactions contemplated herein and therein will
not (a) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument which is attached or
incorporated by reference as an exhibit to the Company’s annual report on Form
10-K for the year ended December 31, 2008 (the “Annual Report”), any subsequent
quarterly report on Form 10-Q, or any Item 1.01 of any Form 8-K filed subsequent
to the Annual Report, (b) result in any violation of the provisions of the
Certificate of Incorporation or Bylaws of the Company or the certificate of
formation or limited liability company agreement of any Guarantor, or (c) result
in a violation of, to the knowledge of such counsel, any order of any court or
governmental agency or body having jurisdiction over the Company, the Guarantors
or any of their subsidiaries or any of their properties (except that such
counsel need express no opinion with respect to compliance with the anti-fraud
or similar provisions of any law, rule or regulation), except in the case of
clauses (a) and (c) for such breaches or violations that could not reasonably be
expected to have a Material Adverse Effect or that could violate public policy
relating thereto;



--------------------------------------------------------------------------------

Such counsel shall also state that they have participated in conferences with
representatives of the Company and with representatives of its independent
accountants and counsel at which conferences the contents of the Time of Sale
Information and the Offering Memorandum and any amendment and supplement thereto
and related matters were discussed and, although such counsel assume no
responsibility for the accuracy, completeness or fairness of the Time of Sale
Information and the Offering Memorandum and any amendment or supplement thereto
(except as expressly provided above), nothing has come to the attention of such
counsel to cause such counsel to believe (except for the financial statements
and related schedules and the financial data derived therefrom, including the
notes and schedules thereto and the auditor’s report thereon or any other
financial or accounting data included in, or excluded from, the Time of Sale
Information or the Offering Memorandum as to which such counsel need express no
belief) that the Time of Sale Information, at the Time of Sale (which such
counsel may assume to be the date of this Agreement), contained any untrue
statement of a material fact or omitted to state a material fact or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, or that the Offering Memorandum or any amendment or
supplement thereto, as of its date and the Closing Date, contained or contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (other than, in each case, the
financial statements and other financial information contained or incorporated
by reference therein, as to which such counsel need express no belief).

In rendering such opinion, such counsel may rely as to matters of fact on
certificates of responsible officers of the Company and the Guarantors and
public officials that are furnished to the Initial Purchasers.

The opinion of Winstead PC described above shall be rendered to the Initial
Purchasers at the request of the Company and shall so state therein.